                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                           AT WINCHESTER

     UNITED STATES OF AMERICA                                )
                                                             )           Case No. 4:19-cr-20
     v.                                                      )
                                                             )           Judge Travis R. McDonough
     ANTHONY GLENN BEAN and                                  )
     ANTHONY DOYLE FRANKLIN BEAN                             )           Magistrate Judge Christopher H. Steger
                                                             )


                                                         ORDER



          Before the Court is the parties’ joint motion to continue. (Doc. 63.) Because the public

 has an independent interest in obtaining a speedy trial of criminal cases, courts do not have

 unbridled discretion to continue such cases. The interest of the public is codified in the Speedy

 Trial Act, 18 U.S.C. §§ 3161–3173. Before granting any motion to continue a trial in a criminal

 case, the Court must consider the impact granting such a request would have on the time limits

 set out in the Speedy Trial Act. The Speedy Trial Act authorizes the Court to grant continuances

 when the Court finds that the ends of justice served by granting the continuance outweigh the

 interests of the public and of the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).1


 1
   The following periods of delay shall be excluded in computing the time within which an information or an
 indictment must be filed, or in computing the time within which the trial of any such offense must commence:
           ...
           (A) Any period of delay resulting from a continuance granted by any judge on his own motion or at the
 request of the defendant or his counsel or at the request of the attorney for the Government, if the judge granted such
 continuance on the basis of his findings that the ends of justice served by taking such action outweigh the best
 interest of the public and the defendant in a speedy trial. No such period of delay resulting from a continuance
 granted by the court in accordance with this paragraph shall be excludable under this subsection unless the court sets
 forth, in the record of the case, either orally or in writing, its reasons for finding that the ends of justice served by the
 granting of such continuance outweigh the best interests of the public and the defendant in a speedy trial.

         (B) The factors, among others, which a judge shall consider in determining whether to grant a continuance
 under subparagraph (A) of this paragraph in any case are as follows:




Case 4:19-cr-00020-TRM-CHS Document 64 Filed 10/02/20 Page 1 of 4 PageID #: 345
          Section 3161(h)(7)(A) requires the Court make a finding after carefully considering and

 balancing multiple factors, including those factors listed in that section. Continuances under the

 Speedy Trial Act are not lightly granted, and this Court “must set forth the reasoning supporting

 the determination that the interests served by the grant of the continuance outweigh the

 defendant’s and the public’s interest in a speedy trial.” United States v. Crawford, 982 F.2d 199,

 204 (6th Cir. 1993). Pursuant to the Speedy Trial Act, “reasonable time necessary for effective

 preparation” of defense counsel is excludable so long as counsel is exercising due diligence. 18

 U.S.C. § 3161(h)(7)(B)(iv).

          As the basis for the requested continuance, the parties note COVID-19 infection rates in

 the Eastern District of Tennessee continue to grow and that the pandemic is complicating

 preparing for trial. (Doc. 63, at 1‒2.) The parties also note that one of the Government’s key

 witnesses is on active duty as an Army Reservist in Guantanamo Bay, Cuba. (Id. at 1.) Based

 on these considerations, the parties jointly request that the trial of this matter be continued to

 March or April 2021. The Court GRANTS the parties’ motion (Doc. 63). Pursuant to 18 U.S.C.


           (i) Whether the failure to grant such a continuance in the proceeding would be likely to make a
 continuation of such proceeding impossible, or result in a miscarriage of justice.
           (ii) Whether the case is so unusual or so complex, due to the number of defendants, the nature of the
       prosecution, or the existence of novel questions of fact or law, that it is unreasonable to expect adequate
       preparation for pretrial proceedings or for the trial itself within the time limits established by this section.
           (iii) Whether, in a case in which arrest precedes indictment, delay in the filing of the indictment is caused
 because the arrest occurs at a time such that it is unreasonable to expect return and filing of the indictment within the
 period specified in section 3161(b), or because the facts upon which the grand jury must base its determination are
 unusual or complex.
           (iv) Whether the failure to grant such a continuance in a case which, taken as a whole, is not so unusual or
 so complex as to fall within clause (ii), would deny the defendant reasonable time to obtain counsel, would
 unreasonably deny the defendant or the Government continuity of counsel, or would deny counsel for the defendant
 or the attorney for the Government the reasonable time necessary for effective preparation, taking into account the
 exercise of due diligence.

       (C) No continuance under subparagraph (A) of this paragraph shall be granted because of general congestion
 of the court's calendar, or lack of diligent preparation or failure to obtain available witnesses on the part of the
 attorney for the Government.

 18 U.S.C. §§ 3161(h)(7)(A)-(C).



                                     2
Case 4:19-cr-00020-TRM-CHS Document 64 Filed 10/02/20 Page 2 of 4 PageID #: 346
 § 3161(h)(7)(A), it is hereby ORDERED that all dates currently set in this matter are hereby

 CONTINUED. The following new schedule is ORDERED:

        1.      A final pretrial conference shall be held before the United States District Judge at

 3:00 p.m. on March 1, 2021, in Chattanooga, Tennessee. At or before the final pretrial

 conference, all parties shall provide a notebook to the Court with exhibits they expect to offer

 during their cases-in-chief. Each party should also file a written submission advising the Court:

 (1) how and by whom each document will be authenticated, and (2) the theory of admissibility

 for the document, with appropriate references to the Federal Rules of Evidence. At the final

 pretrial conference, the parties should also be prepared to advise the Court whether they intend to

 offer any out-of-court statements as evidence beyond what is reflected in the exhibit notebook

 and be prepared to explain why each statement is not barred by the rule against hearsay, the

 Confrontation Clause, or any other basis. The parties should also be prepared to discuss

 evidence relating to a crime, wrong, or other act by the defendant, whether that evidence is

 admissible under Federal Rule of Evidence 404(b)(2), and whether the Government has given

 appropriate notice. The parties shall also disclose to one another and to the Court the technology

 they intend to use in the courtroom during the trial and how they intend to use it (e.g., display

 equipment, data storage, retrieval, or presentation devices). This disclosure shall list: (1) the

 equipment the parties intend to bring into the courtroom to use and (2) the equipment supplied by

 the Court the parties intend to use. Further, the parties shall disclose to one another the content

 of their electronic or digital materials by the time of the final pretrial conference and shall

 confirm the compatibility/viability of their planned use of technology with the Court’s equipment

 by the final pretrial conference. General information regarding equipment supplied by the Court

 is available on the Eastern District of Tennessee website (www.tned.uscourts.gov). Specific




                                     3
Case 4:19-cr-00020-TRM-CHS Document 64 Filed 10/02/20 Page 3 of 4 PageID #: 347
 questions about Court-supplied equipment should be directed to the courtroom deputy (directory

 available on website).

        2.      The trial of this case will be held beginning on March 8, 2021, at 9:00 a.m. in

 Chattanooga, Tennessee. If this case is not heard immediately, it will be held in line until the

 following day or any time during the week of the scheduled trial date.

        SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                     4
Case 4:19-cr-00020-TRM-CHS Document 64 Filed 10/02/20 Page 4 of 4 PageID #: 348
